Title: From Thomas Jefferson to Henry Knox, 6 February 1788
From: Jefferson, Thomas
To: Knox, Henry



Sir
Paris Feb. 6. 1788.

The inclosed papers, stating the claims of John Jackson, an English pilot, on the justice and liberality of the United states, have been addressed to me. I can do nothing better than to forward them to you, as I suppose the claim to belong properly to your department. I formerly forwarded to the President of Congress an application from the same person, but never learnt whether any thing was done in it.
I have the honour to be with sentiments of the most perfect esteem and respect Sir your most obedient & most humble Servt.,

Th: Jefferson

 